Order entered March 3, 2015




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-00914-CR

                                  CODY JOHN HOLT, Appellant

                                                  V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 59th Judicial District Court
                                      Grayson County, Texas
                                  Trial Court Cause No. 062011

                                              ORDER
        The Court REINSTATES the appeal.
        On February 10, 2015, we ordered the trial court to make findings of fact and conclusions
of law regarding appellant’s motion to suppress his statement. We also ordered court reporter
Cindy Bardwell to either file the reporter’s record of the April 1, 2014 proceedings or written
verification that the proceedings conducted in chambers were not recorded. We have received a
supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law
and a letter from Ms. Bardwell saying the April 1, 2014 in chambers proceedings were not
recorded.
        The State’s brief is due within thirty days of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                        /s/    LANA MYERS
                                                               JUSTICE